United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Plainfield, NJ, Employer
)
___________________________________________ )
J.B., Appellant

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2009
Issued: April 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 14, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated May 19, 2008 which denied modification of a
prior decision denying his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
developed a right knee condition while in the performance of duty.
FACTUAL HISTORY
On November 29, 2006 appellant, then a 56-year-old letter carrier, filed an occupational
disease claim alleging that he developed osteoarthritis of the right knee while walking, lifting,
casing and standing at work. He became aware of his condition on September 27, 2006.
Appellant stopped work on September 22, 2006 and did not return.

In support of his claim, appellant submitted a statement and indicated that he worked as a
letter carrier since 1974 and his job required him to carry a loaded satchel and walk
approximately seven miles per day. He asserted that his job duties caused the diagnosed
osteoarthritis of the right knee and indicated that he now required a total knee replacement.
Appellant submitted a return to work certificate from Dr. Kevin A. McNeil, a Board-certified
family practitioner, dated July 25, 2006, who noted that appellant was under his care until
September 25, 2006 and could return to work on October 7, 2006.
The employing establishment submitted a letter of controversion dated December 4, 2006
which noted that appellant’s return to work slip was not signed by a physician and appellant
failed to note how long he was treated for his knee condition.
In a letter dated December 18, 2006, the Office advised appellant of the type of factual
and medical evidence needed to establish his claim, particularly requesting that appellant submit
a physician’s reasoned opinion addressing the relationship of his claimed condition and specific
employment factors.
Appellant submitted a statement dated January 16, 2007 and advised that he sought
treatment from Dr. Robert T. Goldman, a Board-certified orthopedist, and would be submitting a
report shortly.
In a decision dated January 23, 2007, the Office denied appellant’s claim on the grounds
that the evidence was insufficient to establish that he sustained an injury as alleged.
On February 6, 2007 appellant requested reconsideration. He indicated that he had no
history of knee trauma but had experienced right knee pain for a couple of years. Appellant
submitted a job description for a mail carrier and a detailed list of his treating doctors and
medical history. He submitted a magnetic resonance imaging (MRI) scan of the right knee dated
October 26, 2005 which revealed degenerative joint disease, no definite meniscal tear, possibly a
tear of the anterior cruciate ligament, a small joint effusion and subchondral edema.
Also submitted was an undated report from Dr. McNeil who diagnosed osteoarthritis of
the left knee. Dr. McNeil noted that appellant was totally disabled. In a November 18, 2006
report, he noted first treating appellant on September 26, 2005 for osteoarthritis of the knees.
Dr. McNeil diagnosed advanced osteoarthritis of the knees and opined that appellant was totally
disabled since September 22, 2006. An August 25, 2006 report from Dr. Stuart J. Fischer, a
Board-certified orthopedist, noted knee pain left greater than right. It further noted a lifting
incident two weeks prior and felt his knee “go.” Dr. Fischer noted full range of motion of the
left knee and equivocal tenderness medially and anterior medially. He indicated that x-rays of
the left knee revealed minimal degenerative changes. Dr. Fischer diagnosed meniscus tear on the
right and synovitis of the left knee.
A September 27, 2006 report from Dr. Eric Mirsky, a Board-certified orthopedist, noted
treating appellant for chronic right knee pain that recently worsened. Dr. Mirsky noted appellant
was a letter carrier and had been totally disabled from work. He noted findings upon x-ray of
advanced, tricompartmental degenerative changes consistent with osteoarthritis, medial joint
space narrowing, osteophyte formation and varus deformity. Dr. Mirsky diagnosed advanced

2

osteoarthritis of the left knee. Also submitted was a January 29, 2007 report from Dr. Robert T.
Goldman, a Board-certified orthopedist, who treated appellant on October 17 and November 21,
2006 for a right knee injury that had been present for a couple of years but had become
progressively worse. Dr. Goldman diagnosed severe right knee osteoarthritis. He reviewed
appellant’s job description and noted that he was a letter carrier for 32 years and carried 35
pounds of mail in his mailbag up to six hours per day, for seven miles per day. Dr. Goldman
noted that appellant’s repetitive use of the knee joint over years of employment, mechanical
stress on the joint and his age contributed to his cartilage degeneration. He opined that
appellant’s right knee osteoarthritis was accelerated by and aggravated by his job as a letter
carrier. Dr. Goldman recommended a total knee replacement.
In a decision dated May 11, 2007, the Office denied modification of the January 23, 2007
decision. It noted that the factual and medical evidence was insufficient to support that
appellant’s claimed right knee osteoarthritis was causally related to the duties of his employment.
On February 19, 2008 appellant requested reconsideration. He submitted a statement and
reiterated his allegation that his knee pain began in 2000 and was caused by his duties as a letter
carrier which included extended walking and carrying a mailbag. Appellant indicated that he
underwent a total right knee replacement in February 2007. He submitted an MRI scan of the
right knee dated June 13, 2000 which revealed prominent bone bruises of the medial tibial
plateau and medial femoral condyle and Grade 2 sprain of the medial collateral ligament.
A January 14, 2008 report from Dr. David Weiss, an osteopath, noted that appellant was
a letter carrier since 1974 and was required to walk for extended periods of time and has
experienced right knee pain since 2000. Dr. Weiss noted examination of the right knee revealed
a well-healed surgical scar, limited range of motion, tenderness over the medial joint time,
patellofemoral compression produces crepitus and marked crepitus over the medial joint
compartment. He diagnosed cumulative and repetitive trauma disorder of the right knee,
aggravation of preexisting quiescent degenerative joint disease of the right knee, chondromalacia
patella to the right knee and status post right total knee replacement. Dr. Weiss opined that the
work-related injury sustained due to the duties of employment was the competent producing
factor for appellant’s subjective and objective complaints. He determined that appellant had 50
percent impairment of the right leg for a right total knee replacement with fair results and
reached maximum medical improvement on January 14, 2008.
Appellant also submitted a March 28, 2008 report from Dr. Goldman who noted first
treating appellant on October 17, 2006 for bilateral knee pain, and noted performing arthroscopic
surgery on the left knee on November 17, 2006. Dr. Goldman diagnosed torn medial meniscus
and chondromalacia of the medial femoral condyle. He opined that appellant’s job as a letter
carrier required him to put a tremendous amount of stress on his knees and he felt that this would
increase his need for a knee replacement in the future. Dr. Goldman noted performing a total
right knee replacement on February 7, 2007 and advised that appellant was progressing well
postoperatively.
In a decision dated May 19, 2008, the Office denied modification of the prior decision.

3

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that the injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.2
ANALYSIS
Appellant alleged that he developed osteoarthritis of the right knee while performing his
work duties as a letter carrier. In the instant case, it is not disputed that his duties as a letter
carrier included prolonged standing and walking, bending, lifting and carrying a mailbag while
performing his work duties.
The Office denied appellant’s claim for compensation on the grounds that the medical
evidence was not sufficient to establish that appellant’s medical condition of osteoarthritis of the
right knee was causally related to his employment. However, the Board notes that the medical
evidence submitted by appellant generally supports that he developed osteoarthritis of the right
knee due to prolonged standing and walking and carrying a mailbag. Specifically, Dr. Goldman
noted in a report dated January 29, 2007, that he treated appellant on October 17 and
November 21, 2006 for right knee pain, which was present for a couple of years but has become
progressively worse. He noted that x-rays of the right knee revealed osteoarthritis and diagnosed
1

Gary J. Watling, 52 ECAB 357 (2001).

2

Solomon Polen, 51 ECAB 341 (2000).

4

severe osteoarthritis of the right knee. Dr. Goldman reviewed appellant’s job description and
noted that he was a letter carrier for 32 years and carried approximately 35 pounds of mail in a
mailbag up to six hours per day. He noted that appellant’s repetitive use of the knee joint over
years of employment, mechanical stress on the joint and his age were all contributing factors for
his cartilage degeneration. Dr. Goldman opined that appellant’s osteoarthritis of the right knee
was accelerated and aggravated by his employment as a letter carrier and recommended a total
knee replacement. In a report dated March 28, 2008, he opined that appellant’s job as a letter
carrier required him to put a tremendous amount of stress on his knees which would increase his
need for a knee replacement in the future. Also submitted was a report from Dr. Weiss dated
January 14, 2008, who noted appellant was a letter carrier since 1974 and was required to walk
for extended periods of time and has experienced right knee pain since 2000. Dr. Weiss
diagnosed cumulative and repetitive trauma disorder of the right knee, aggravation of preexisting
quiescent degenerative joint disease of the right knee, chondromalacia patella of the right knee
and status post right total knee replacement. He opined that appellant’s knee injury was the
result of performing the duties of his employment and was the competent producing factor for
appellant’s subjective and objective complaints.
Although these physician’s opinions are not sufficiently rationalized to carry appellant’s
burden of proof in establishing his claim, they stand uncontroverted in the record and are
sufficient to require further development of the case by the Office.3 Proceedings under the Act
are not adversary in nature nor is the Office a disinterested arbiter. While the claimant has the
burden to establish entitlement to compensation, the Office shares responsibility in the
development of the evidence. It has the obligation to see that justice is done.4 In view of the
noted medical evidence, the Office should have referred the matter to an appropriate medical
specialist to determine whether appellant may have developed osteoarthritis of the right knee as a
result of his employment duties.
Therefore, the Board finds that the case must be remanded to the Office for preparation of
a statement of accepted facts concerning appellant’s working conditions and referral of the
matter to an appropriate medical specialist, consistent with Office procedures, to determine
whether appellant may have developed osteoarthritis of the right knee as a result of performing
his employment duties. Following this, and any other further development as deemed necessary,
the Office shall issue an appropriate merit decision on appellant’s claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

3

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

4

Jimmy A. Hammons, 51 ECAB 219 (1999); Marco A. Padilla, 51 ECAB 202 (1999); John W. Butler, 39 ECAB
852 (1988).

5

ORDER
IT IS HEREBY ORDERED THAT the May 19, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
in accordance with this decision of the Board.
Issued: April 7, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

